t c memo united_states tax_court dallas eric gravette sr petitioner v commissioner of internal revenue respondent docket no 7260-09l filed date dallas eric gravette sr pro_se kimberly l clark and john d davis for respondent memorandum findings_of_fact and opinion morrison judge the petitioner dallas gravette sr failed to pay his income-tax liabilities for and in order to collect the liabilities the irs office of appeals determined that the irs should levy on mr gravette’s assets under sec_6330 of the internal_revenue_code gravette challenges the determination of the office of appeals we sustain the determination findings_of_fact the irs sent a notice_of_intent_to_levy and notice of right to hearing to gravette this notice consisted of one page-- according to the stipulation of the parties but the stipulated page fails to state what type of tax the levy was intended to collect the amount of tax or the tax periods involved we surmise from other portions of the record that the notice was two pages rather than one and that the second page of the notice stated that the purpose of the levy was to collect gravette’s unpaid income-tax liabilities for and on date gravette requested a collection-review hearing in the request he said he challenged the irs levy to collect his income-tax liabilities for tax years through his request was made within the requisite days of the levy notice see sec_6330 giving 30-day requirement thus the request was a timely appeal of the irs proposal to levy to collect gravette’s tax_liabilities for and in hi sec_1all references to sections are to sections of the internal_revenue_code and all references to rules are to the tax_court rules_of_practice and procedure 2on date the irs wrote gravette to tell him that the irs had not issued a notice_of_intent_to_levy for the other years and that therefore he did not have a right to an administrative hearing to contest levies for those years request gravette stated that he lived at an address in the district of columbia on date gravette signed a one-year lease on a house in the district of columbia the house was at the address that was listed on his request for a hearing his fiancé shonna white signed the lease as a cotenant the two were required to pay rent of dollar_figure per month the record does not reflect how they shared the responsibility for the monthly rent payment the term of the lease was from date to date the lease agreement was eventually made a part of the administrative record meaning the set of documents that was considered by the office of appeals when it sustained the levy deborah douglas of the irs office of appeals was assigned to handle gravette’s collection-review hearing on date she wrote a letter to gravette notifying him that on date the office of appeals had received his case gravette submitted to douglas an irs form 433-a collection information statement for wage earners and self-employed individuals he also submitted supporting documentation the form 433-a which was dated date stated that gravette lived at the same address in the district of columbia that appeared on the lease that we discussed above gravette stated on the form 433-a that the date of the lease was date the date of final payment was date and the amount of the monthly payment was dollar_figure the form 433-a contained a blank for gravette to enter his monthly expenses for housing and utilities although the preprinted words stated that the housing and utilities expense includes rent mortgage payments and utilities gravette mistakenly listed only dollar_figure which was his estimate of his monthly utilities expense in the district of columbia gravette listed dollar_figure per month on a blank for court- ordered payments gravette submitted another form 433-a which like the first form 433-a had a date of date the preprinted words on the second form 433-a were different from those on the first form 433-a in at least one relevant respect unlike the first form 433-a the second form did not require the taxpayer to state specific facts regarding real_property rented by the taxpayer such as the date of the lease the date of the final rent payment and the amount of the monthly rent payment on the second form 433-a gravette stated that the housing and utilities expense was dollar_figure he did not explain how the dollar_figure was calculated we surmise that dollar_figure was the sum of the utilities expense of dollar_figure and a monthly rent of dollar_figure gravette again listed dollar_figure per month in court-ordered payments the trial record does not explain why gravette prepared the second form 433-a the second form 433-a was in the administrative record that was eventually considered by the office of appeals another document in the administrative record is a date report of gravette’s history of making child_support payments the report showed that gravette was required by court order to make payments of only dollar_figure per month the report showed that the actual payments that gravette had made over the last five months amounted to dollar_figure per month the report also showed that gravette owed over dollar_figure in back child_support on date gravette completed a form_656 offer_in_compromise he proposed to pay dollar_figure per month for months he stated that his offer would compromise his income_tax liabilities for and the basis for the offer was doubt that the irs could collect the tax_liabilities on date deborah douglas had a telephone conference with gravette as part of the collection-review hearing before the telephone conference douglas decided that gravette’s offer- in-compromise should be reviewed by boic and that if the offer- in-compromise was recommended for rejection the office of appeals would consider the offer 3boic is apparently a reference to a centralized irs unit for evaluating offers-in-compromise in date gravette moved from the district of columbia to boise idaho he and white signed a one-year lease on a house in boise for dollar_figure per month on date stephanie gage an irs offer examiner wrote a letter to gravette4 stating we have investigated your offer dated in the amount of dollar_figure we have made a preliminary decision to reject your offer for the following reason s your monthly income exceeds your expenses the decision to reject your offer is a preliminary decision made by collection personnel due to the fact that you have filed a request for a collection_due_process cdp hearing we are forwarding your case to appeals a final_determination on the offer will be issued by appeals in conjunction with the cdp case we surmise that gage relied on monthly income and expense estimates when considering the offer that the estimates assumed that gravette’s housing and utilities expense was dollar_figure per month and that gravette was informed of these estimates on date gravette wrote gage that i received your letter dated november rejecting my offer_in_compromise he continued i have enclosed irs form with this letter indicating my request for appeal of this matter he stated as you will see by the attached lease my housing costs are much higher than dollar_figure without adding the utility cost sec_4the record does not show the address to which gage’s letter was sent associated with daily living attached to the letter was a lease for the house in boise the lease required gravette and white as cotenants to pay dollar_figure per month the term of the lease was date to date the return address of the letter was the boise address that was on the lease attached to the letter was a form request for appeal of offer_in_compromise dated date on the form gravette stated that he disagreed with iet income expense table - housing and utilities costs for the following reason my monthly rent and utilities are much higher than the amount allowed copy of current lease attached on date deborah douglas sent a letter to gravette at his address in the district of columbia acknowledging that she had received his appeal of the rejection of his offer to pay dollar_figure to compromise income_tax liabilities for and the letter stated that gravette had not filed a form_1040 for and that gravette needed to file that return 5gravette probably meant dollar_figure not dollar_figure 6the form did not state any disagreement regarding court-ordered payments it is unclear what estimate of court- ordered payments gage relied on when she considered gravette’s date offer-in-compromise 7the record does not reveal why douglas did not consider gravette’s offer-in-compromise to cover or and pay any taxes due by date for the offer-in- compromise to be considered on date gravette sent douglas a copy of his income-tax return filed on that date the return reported wages of dollar_figure and business income of dollar_figure the return claimed that gravette was due a refund the address on the tax_return was the boise address on january or deborah douglas sent a letter to gravette at the boise address in the letter douglas stated that centralized offer_in_compromise had made a preliminary determination to reject gravette’s offer-in-compromise douglas stated that the offer-in-compromise had been forwarded to this office that is the office of appeals for review of gravette’s offer of dollar_figure to compromise total_tax liabilities of dollar_figure for the tax years and the letter enclosed an asset equity table and an income expense table that had been calculated by compliance the income expense table calculated that gravette would be able to pay the irs dollar_figure per month starting on date the table showed that in months gravette would pay off his liabilities which comprised dollar_figure for dollar_figure for and dollar_figure for the table also showed that over his lifetime gravette would be capable of paying the irs a total of dollar_figure in calculating 8the table did not show a liability for that gravette could pay dollar_figure per month to the irs the table assumed that gravette would pay only dollar_figure per month for housing and utili the table also reflected that court-ordered payments were dollar_figure douglas asked gravette to respond to the letter by date gravette did not respond as far as we can tell from the record on date the office of appeals determined that relief would not be granted from the notice_of_intent_to_levy to collect the and liabilities the determination stated that the reasonable collection potential--that is the amount the irs could collect from gravette--was dollar_figure the determination stated that total net equity from gravette’s assets was dollar_figure gravette’s monthly disposable income was determined to be dollar_figure a future income multiplier of months was used resulting in future disposable income of dollar_figure an income and expense table showed how the dollar_figure monthly disposable income was calculated income amount claimed amount allowed gross wages--primary tp total income expenses national standard housing and utilities transportation-- ownership costs- vehicle transportation-- ownership costs- transportation-- operating costs additional operating costs-- age mileage health care--insurance taxes income and fica court-ordered payments public transportation unreimbursed business total expenses monthly disposable income blank blank dollar_figure blank blank blank blank big_number -big_number dollar_figure dollar_figure dollar_figure dollar_figure blank blank dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1the reason the irs made no entry here and directly below may be that on the first form 433-a gravette did not enter wages or total income on the second form 433-a gravette entered dollar_figure for wages and dollar_figure for total income the reasonable collection potential was calculated by adding dollar_figure and dollar_figure on the basis of this estimate of reasonable collection potential dollar_figure the office of appeals determined that gravette could pay his tax_liabilities in full within the collection expiration statute date the total amount of gravette’s tax_liabilities was not stated in the determination the determination stated that an offer_in_compromise can not be recommended the determination stated you indicated you are unable to make monthly installment_agreement payments the determination stated that gravette did not dispute his liabilities gravette filed a petition with the tax_court to challenge the notice_of_determination at the time he was a resident of boise idaho gravette argues that appeals made two major errors first gravette argues that appeals should not have determined that his housing and utilities expense was dollar_figure his rent alone was dollar_figure he claims second gravette argues that the irs erred in determining that his child-support payments were only dollar_figure per month the correct number he alleges was dollar_figure opinion before the irs can collect tax_liabilities by levy it must offer the taxpayer a hearing with the irs office of appeals sec_6330 among the issues that may be raised by the taxpayer at the office of appeals are offers of collection alternatives such as offers-in-compromise sec_6330 in reviewing a rejection of an offer-in- compromise the tax_court decides whether the rejection was arbitrary capricious or without sound basis in fact or law and therefore an abuse_of_discretion 125_tc_301 affd 469_f3d_27 1st cir sec_7122 authorizes the irs to compromise civil tax cases in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the irs sec_301_7122-1 proced admin regs however sec_301_7122-1 proced admin regs provides no offer to compromise may be rejected solely on the basis of the amount of the offer without evaluating that offer under the provisions of this section and the secretary’s policies and procedures regarding the compromise of cases the three possible grounds for accepting a compromise of a tax_liability are doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs gravette attempted to justify his offer- in-compromise on doubt as to collectibility doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs the irs will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential reasonable collection potential is that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies murphy v commissioner supra pincite the office of appeals did not abuse its discretion in evaluating gravette’s offer the administrative record showed that gravette had an ongoing child-support obligation of dollar_figure per month gravette also had a substantial arrearage of child_support payments the total amount of the arrearage was reflected on the child-support report that he submitted to appeals on date the state court ordered gravette to pay dollar_figure per month in back child_support but this court order did not exist at the time the office of appeals determined to sustain the proposed levy and therefore the order cannot serve as a basis for challenging the determination of the office of appeals the office of appeals did not err in concluding that gravette’s child_support obligation was dollar_figure per month the office of appeals calculated that gravette’s housing and utilities expense was dollar_figure per month gravette argues that the office of appeals erred by not accepting his estimate of dollar_figure which was equal to his dollar_figure rent in the district of columbia and his dollar_figure estimate of utilities in the district of columbia we can see why the dollar_figure estimate was not accepted by the office of appeals the forms 433-a were submitted by gravette when he lived in the district of columbia gravette moved to boise in date thus the forms 433-a were outdated by the time of 9the dollar_figure amount was equal to the child-support payments that gravette had made during the last months covered by the child-support report divided by the determination in addition the forms 433-a were confusing even as an attempt to show gravette’s housing and utilities expense when he lived in the district of columbia the first form 433-a listed his housing and utilities expense as only dollar_figure even though his rent was dollar_figure the second form 433-a did not completely resolve the confusion the form 433-a listed his housing and utilities expense as dollar_figure apparently the sum of dollar_figure and dollar_figure although this dollar_figure estimate was substantiated by copies of gravette’s utilities bills and by the dollar_figure per month lease gravette did not explain how much of the dollar_figure rent was his responsibility and how much was white’s after gravette moved to boise he submitted to the irs his boise lease which showed a rent obligation of dollar_figure but the boise lease like the district of columbia lease showed that gravette had a cotenant white gravette did not explain how he and white allocated the rent responsibility furthermore gravette failed to estimate his utilities expense in boise he notified the irs only that his boise housing and utilities expense was much higher than dollar_figure meaning that the sum of his boise rent and his boise utilities expense was greater than his district of columbia utilities expense how much greater he did not say when the office of appeals sent gravette a table estimating that gravette’s housing and utilities expense was dollar_figure per month this was gravette’s opportunity to explain what his rent and utilities expense in boise was he did not do so in the light of his lack of response the office of appeals did not err in using dollar_figure as the estimate gravette contends that the office of appeals erred in other ways he argues that the office of appeals erred in calculating his monthly income because it failed to consider that because of the sporadic nature of his work he was unemployed several months out of the year but the office’s estimates of gravette’s monthly income were based on monthly averages of gravette’s yearly income this yearly data took into account the monthly variations in gravette’s income next gravette argues that douglas had prior involvement in his case because douglas worked on gravette’s case file for more than two months from the time she received the case until the telephone conference on date this is not a prior involvement prohibited by the statute see sec_301_6330-1 q a-d4 proced admin regs defining prior involvement as involvement in a matter other than a cdp hearing gravette also argues that he raised the matter of his underlying tax_liabilities at the administrative hearing we disagree although gravette told the office of appeals that he was unable to pay his tax because his employer failed to withhold income_tax from his wages it was not apparent that this was a challenge to the amounts of his income_tax liabilities the office of appeals’ determination to sustain the proposed levy was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
